Case 8:18-cv-01197-WFJ-CPT Document 44 Filed 07/15/19 Page 1 of 7 PageID 173




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

LAURENA PARKER,

                 Plaintiff,

vs.                                                     Case No. 8:18-CV-01197-WFJ-CPT

SOUTHWEST AIRLINES CO.,

            Defendant.
___________________________________/

                  DEFENDANT’S MOTION TO EXCLUDE TESTIMONY OF
                  PLAINTIFF’S EXPERT WITNESS, GILBERT CARRASCO

         Defendant, SOUTHWEST AIRLINES CO., (“Southwest”) by and through its undersigned

counsel, and pursuant to Federal Rule of Evidence 702, hereby files this Motion to Exclude

Testimony of Plaintiff’s Expert Witness, Gilbert Carrasco, and in support thereof states as follows:

      1. This lawsuit is a discrimination action brought by Plaintiff LAURENA PARKER, against

         Southwest. Plaintiff alleges that Southwest ratified the harassment and discrimination of

         the Williamsons on a flight from Las Vegas, Nevada to Tampa, Florida in December 2017.

      2. Plaintiff has disclosed Professor Gilbert Carrasco as an expert witness. Plaintiff intends to

         proffer him to testify in relation to whether Southwest intentionally discriminated against

         Plaintiff and the mental anguish Plaintiff allegedly suffered as a result.

      3. Carrasco’s deposition was taken June 24, 2019 and is being filed concurrently with this

         Motion. Carrasco has testified during his deposition that he: (1) has never previously

         testified as an expert witness in any capacity in a litigation context (Dep. of G. Carrasco,

         at 24:4-7); (2) did not review the deposition transcript of several key witnesses (id. in

         passim); and (3) is not a qualified medical doctor nor has any medical training (Id. at

         105:10-16).
Case 8:18-cv-01197-WFJ-CPT Document 44 Filed 07/15/19 Page 2 of 7 PageID 174




   4. Pursuant to Federal Rule of Evidence 702, Carrasco is not qualified to testify competently

       as an expert regarding whether Southwest ratified intentional racial discrimination or

       whether Plaintiff has suffered any mental anguish. As such, the Court should exercise its

       gatekeeping authority under Daubert, infra, and its progeny, to exclude Carrasco’s

       testimony.

                                      MEMORANDUM OF LAW

       A. Carrasco’s testimony regarding intentional discrimination is a legal conclusion
          and unreliable

       There is a three-part inquiry under to determine the admissibility of expert testimony in the

Eleventh Circuit. Hendrix ex rel. G.P. v. Evenflo Co., Inc., 609 F.3d 1183, 1194 (11th Cir. 2010).

First, the expert must be qualified to testify competently regarding the matters he intends to

address; second, the methodology by which the expert reaches his conclusions must be sufficiently

reliable as determine by the sort of inquiry mandated in Daubert; finally, the testimony must assist

the trier of fact, through the application of scientific, technical, or specialized expertise, to

understand the evidence or to determine a fact in issue. Id.; Cordoves v. Miami-Dade Cty., 104 F.

Supp. 3d 1350, 1357 (S.D. Fla. 2015). Under Federal Rules of Evidence 704, opinion testimony

that is “otherwise admissible” depends on whether it will assist the trier of fact in either

understanding the evidence or determining a fact at issue. Wilson v. Pepsi Bottling Grp., 609 F.

Supp. 2d 1350, 1360 (N.D. Ga. 2009). Expert testimony that consists of legal conclusions “cannot

properly assist the trier of fact in either respect, and thus is not ‘otherwise admissible.’” Id.

Moreover, even is a witness is qualified as an expert regarding a particular issue, the process used

by the witness in forming his expert opinion must be sufficiently reliable under Daubert and its

progeny. Whelan v. Royal Caribbean Cruises Ltd., 976 F. Supp. 2d 1328, 1331 (S.D. Fla. 2013)

(citing Quiet Tech. Dc-8, Inc. v. Hurle-Dubois UK Ltd., 326 F.3d 1333, 1342 (11th Cir. 2003).
Case 8:18-cv-01197-WFJ-CPT Document 44 Filed 07/15/19 Page 3 of 7 PageID 175




        In regards to the second prong of the inquiry, if an expert fails to consider other relevant

record evidence then the expert’s testimony cannot be admissible. See Cordoves, 104 F. Supp. 3d

at 1360. An expert “is no human-lie detector; he cannot resolve any factual disputes.” Schultz v.

Gov’t Emps’. Ins. Co., No. 1:15CV172-MW/GRJ, 2016 WL 8861701, at *1 (N.D. Fla. August,

12, 2016). When the façade of improper opinion is stripped away, and expert reports are merely

just a summary of the facts in a light favorable to the plaintiff, the testimony is not helpful to a jury

and therefore should not be admissible. See id. Industry norms such as custom, practices, and so

on are helpful to the jury; matters not generally known to a law jury. Id. Further, testimony that is

unreliable because the expert failed to take other interviews into account and offers an opinion on

the ultimate issues of the case cannot be admitted. Martin v. City of Atlanta, 579 F. App’x 819,

827 (11th Cir. 2014).

        Experts cannot testify to the legal implications of conduct; the court must be the jury’s only

source of law. Cordoves, 104 F. Supp. 3d at 1364; see also Fed. R. Evid. 702(a). Experts cannot

testify as to whether a legal standard at issue is satisfied. Cordoves, 104 F. Supp. 3d at 1364;

Burkhart v. Wash. Metro. Area Transit Auth., 112 F.3d 1207, 1212 (D.C. Cir. 1997). Additionally,

if testimony uses a term that has a specialized legal meaning that is more precise than the lay

understanding of the term, the testimony is an impressible legal conclusion. Cordoves, 104 F.

Supp. 3d at 1364; Burkhart, 112 F.3d at 1213-14. A law professor who testifies to whether a

particular group of religious peoples were considered non-white under section 1981 was

considered a legal conclusion that was based on factual assumptions which were unreliable.

Wilson, 609 F. Supp. 2d at 1360. Legal conclusions like these are ultimately reserved for the Court.

Id.
Case 8:18-cv-01197-WFJ-CPT Document 44 Filed 07/15/19 Page 4 of 7 PageID 176




       In this case Carrasco mainly relied on the Plaintiff’s deposition and the video thereof. He

came to the legal conclusion that the “primary point at which Southwest Airlines adopted this same

discriminatory conduct toward the plaintiff” was when the flight attended told the pilot that

Plaintiff was “the problem”. (Id. at 47:21-25). He goes on to testify that the actions of the flight

attendant imputed racism to other personnel. (Id. at 53:21-25). He further testified that the flight

attendant intentionally discriminated against the Plaintiff. (Id. at 61: 21-23; 67:16-19). As held in

Cordoves, Carrasco cannot testify to the legal implications of conduct. This Court is the only

source of law, not Carrasco. When viewing his report, the report, at best is just a summary of the

facts in a light favorable to the Plaintiff, which is not admissible per Schultz. Additionally,

Carrasco did not review the deposition video of a key witness, the flight attendant, and instead

only viewed the Plaintiff’s deposition video and took that as the irrebuttable truth. Because

Carrasco did not consider this other key evidence, provided the legal implications of conduct, and

merely provided a summary of the facts in the light most favorable to the Plaintiff his testimony

cannot be admitted.

       B. Carrasco was not qualified to testify about the mental anguish Plaintiff allegedly
          felt

       “Determining whether a witness is qualified to testify as an expert ‘requires the trial court

to examine the credentials of the proposed expert in light of the subject matter of the proposed

testimony.’” Clena Invs. Inc. v. XL Specialty Ins. Co., 280 F.R.D. 653, 661 (S.D. Fla. 2012). The

expert must be qualified to testify competently regarding the matters they intend to address. City

of Tuscaloosa v. Harcros Chems. Inc., 158 F.3d 248, 562-53 (11th Cir. 1998). “[L]aw professors

are obviously not experts when it comes to medical or psychological diagnoses.” Panetti v.

Quarterman, 551 U.S. 930, 970 (2007). In Panetti, the Supreme Court of the United States held

that when a party relies on the opinions of a law professor regarding a medical or psychological
Case 8:18-cv-01197-WFJ-CPT Document 44 Filed 07/15/19 Page 5 of 7 PageID 177




condition who only had a single 85-minute in person meeting was not sufficient to establish the

underlying medical condition. Id. at 970-71.

        Carrasco testified that the Plaintiff was “sleepless for two weeks,” experienced

“hyperactivity,” her personality change stating that she was “no longer outgoing,” had a “distrust

of people,” and that she had “avoidance” and “emotional detachment.” (Id. at 90:19-23, 91:5-7).

Carrasco also testified that he was not a medical doctor, had not received any medical training,

and has never been a psychologist or a psychiatrist. (Id. at 105:10-16). Carrasco has no experience

or training the in realm of mental anguish besides arguing for punitive and compensatory damages

in court prior to this proceeding. (See id. 105:17-25, 106:1-25, 107:1). Furthermore, Carrasco has

not testified in an expert capacity at all. (Id. 24:4-7).

        Carrasco is not qualified to testify about the mental conditions or anguish that the Plaintiff

felt. He has received no education in the medical or mental health field. (Id. 105:10-16). He has

not even seen the Plaintiff in person, rather, he’s only observed her through a videotaped

deposition. (Id. 8:14-25, 9:4-25). Moreover, he is law professor, which the Supreme Court has

explicitly held could not testify regarding medical or psychological diagnosis. See Panetti, 551

U.S. at 970. Therefore, Carrasco’s testimony regarding mental anguish cannot be admitted.

        Local Rule 3.01(g) Certification: Undersigned counsel certifies that he has conferred with

Plaintiff’s counsel regarding this issue and counsel cannot agree to a resolution.

                                           CONCLUSION

        WHEREFORE the Defendant respectfully requests that this Court grant Motion to Exclude

Expert Testimony and prohibit Plaintiff’s counsel from eliciting testimony from witness Gilbert

Carrasco going to the issue of whether there was intentional discrimination and Plaintiff’s mental

anguish. Carrasco’s report and testimony regarding intentional discrimination failed to consider
Case 8:18-cv-01197-WFJ-CPT Document 44 Filed 07/15/19 Page 6 of 7 PageID 178




key witnesses, states legal conclusions for specific actions, and is unreliable. Moreover, Carrasco

is not qualified to testify about mental or psychological conditions.

       WHEREFORE, Southwest respectfully requests that the Court enter an Order precluding

Carrasco’s testimony in the present matter, and grant any other relief the Court deems appropriate.

                                                      Respectfully submitted,

                                                      /s/ Jeffrey M. James
                                                      Jeffrey M. James
                                                      Florida Bar No. 674885
                                                      BANKER LOPEZ GASSLER P.A.
                                                      501 E. Kennedy Boulevard
                                                      Suite 1700
                                                      Tampa, Florida 33602
                                                      Tel: (813) 221-1500
                                                      Fax: (813) 222-3066
                                                      Attorneys for Defendant
                                                      Service-jjames@bankerlopez.com
Case 8:18-cv-01197-WFJ-CPT Document 44 Filed 07/15/19 Page 7 of 7 PageID 179




                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and accurate copy of the above and foregoing was this

date filed and served by using the Florida Courts e-Filing Portal and pursuant to Rule 2.516(b)(1)

has been forwarded by email to: Gil Sanchez, Esq., BLACK ROCK TRIAL LAWYERS, 201 S.

Westland Avenue, Tampa, FL 33601 (gil@blackrocklaw.com and litigation@blackrocklaw.com)

on this 15th day of July, 2019.


                                                    /s/ Jeffrey M. James
                                                    Jeffrey M. James
                                                    Florida Bar No. 674885
                                                    BANKER LOPEZ GASSLER P.A.
                                                    501 E. Kennedy Boulevard
                                                    Suite 1700
                                                    Tampa, Florida 33602
                                                    Tel: (813) 221-1500
                                                    Fax: (813) 222-3066
                                                    Attorneys for Defendant
                                                    Service-jjames@bankerlopez.com
